                                      Case 1:21-cv-03971 Document 1-1 Filed 05/04/21 Page 1 of 4
                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 72.89.164.176
Total Works Infringed: 34                                                                           ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             04-18-     Vixen         05-22-2020    06-22-2020   PA0002245640
           47365B31B7686F2653AA3BD794798E981E8EF0E1                               2021
           File Hash:                                                             17:13:17
           400282296C0B501AB8384682184510E5D0C4055777FCA56052F41ED538F3FA6D
 2         Info Hash:                                                             04-18-     Blacked       02-13-2021    02-26-2021   PA0002283713
           09FECD5ECA9A50DF2EEF37504906BB4E0E939D50                               2021
           File Hash:                                                             17:07:20
           832A6155E356BCAC4BD4D3EBF6F3E20F839ED923A3020E129C2241CBDF90FBE6
 3         Info Hash:                                                             04-18-     Blacked       08-24-2020    09-05-2020   PA0002255474
           15703C64531B7F3820339C06473B13AB5FC50979                               2021       Raw
           File Hash:                                                             17:07:04
           D4CCC3F901BCC7E6E808078BDD2C1A5A072F48CB12874A84763DB3794B0A7FDD
 4         Info Hash:                                                             04-18-     Vixen         08-02-2018    09-01-2018   PA0002119574
           C0AF0E461A6C6EDA52D70A44F8B3685FD1ABCFA3                               2021
           File Hash:                                                             16:30:24
           DA0F0B1398F9753A117A7C5B67BA05DA19F6143BA7693248719E9A72AB45F489
 5         Info Hash:                                                             04-18-     Vixen         10-26-2018    12-10-2018   PA0002145824
           1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96                               2021
           File Hash:                                                             14:59:08
           52865408104AC768530DEA3C59663B162044009E55011D199911AD3138B2005F
 6         Info Hash:                                                             04-18-     Tushy         01-10-2021    02-09-2021   PA0002276153
           73554FFBC3738FD084087C0DBD1B77FF52A5E6F9                               2021
           File Hash:                                                             05:25:17
           EB9E17DAE379436C5C320B4F6D686051E5E07DE9C5FF77B54FDDE8BF45A4900A
 7         Info Hash:                                                             03-25-     Vixen         05-08-2020    06-08-2020   PA0002243645
           95F4D9E97D890FC30A535A7B4FA907E5518E1DDC                               2021
           File Hash:                                                             20:34:01
           35EB71A7897C82F97706DC86C9B8596E41B802C707A0D62F2D918D96F792C004
 8         Info Hash:                                                             03-25-     Vixen         05-09-2019    06-03-2019   PA0002178768
           84A2DA2B5B8B40832873EAF3064B0224D3AA0A4D                               2021
           File Hash:                                                             20:13:45
           24CF9A748B31970324ABC18B103B89AB6C07A2814A6C10ED174FE47A658CA9BF
                                 Case 1:21-cv-03971 Document 1-1 Filed 05/04/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         03-25-     Vixen     08-22-2019   09-17-2019   PA0002216215
       EC977E2980F8945172E61F868899C59CE850C90F                           2021
       File Hash:                                                         19:59:58
       2CAF72B451343F7CC925C036751DD13BDF8A0C8A3BCAB07649DFE27376516005
10     Info Hash:                                                         03-24-     Blacked   03-21-2020   04-15-2020   PA0002246170
       EF2C669D22E2B42C035E6131AB66D13DD0D82952                           2021
       File Hash:                                                         04:02:05
       0F5E8CB6904F97C4C3BCA128BC2BAC1C269851A9CB76985D5B2C6E5B4BDDB11B
11     Info Hash:                                                         03-24-     Vixen     06-05-2020   06-22-2020   PA0002245631
       84A2C046FD4795A6A5DC3814FFBFF9CACFA06E00                           2021
       File Hash:                                                         03:59:39
       E83C150F4ED927F9D1E7323EE272C9D1E9B1B3F0A7E52A184FF98BE871589D03
12     Info Hash:                                                         03-24-     Blacked   05-04-2020   05-19-2020   PA0002241475
       E11A1E9101E1B91DE9CE8EFBAE3ADF3B367EF862                           2021       Raw
       File Hash:                                                         03:57:59
       497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
13     Info Hash:                                                         03-24-     Vixen     06-28-2019   08-27-2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           2021
       File Hash:                                                         03:57:45
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
14     Info Hash:                                                         03-23-     Tushy     03-27-2019   04-29-2019   PA0002169944
       333EF607453E84D6528AC24F90BAF0FAD4A1117A                           2021
       File Hash:                                                         22:29:43
       8D68759EBB0D26D114D773A87E8A1E37F1FD3735B98773BB38286C4C8F1F36F1
15     Info Hash:                                                         03-23-     Vixen     09-21-2017   10-10-2017   PA0002086168
       C10F1DD79696BB0C387AA22E4F36C8E105F77445                           2021
       File Hash:                                                         12:41:01
       46461D7C5D41223438B18575B0658755E3B31C1289B232747285799B6D08B50D
16     Info Hash:                                                         03-21-     Vixen     04-03-2020   04-17-2020   PA0002237302
       DC8EBE5A0710690ABCC9E2F8890B2DE95E767539                           2021
       File Hash:                                                         12:47:09
       60EC07A4A9AA06DC825CFB212D29AB148410F5AFD43D4323AFA4DA67C9A70EEA
17     Info Hash:                                                         03-15-     Blacked   06-01-2020   06-25-2020   PA0002255508
       C365EDC953D797CA01D422202C581C63038E85E6                           2021       Raw
       File Hash:                                                         07:16:40
       5F6E1DB1A34359A4F2BFE52EAE2A41C32A97E315F2FC36631D0136951F9CCC28
                                  Case 1:21-cv-03971 Document 1-1 Filed 05/04/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         03-15-     Blacked   05-27-2019   06-13-2019   PA0002180951
       D93E7A2150B84861096407A9CABB85144D6DA4EC                           2021       Raw
       File Hash:                                                         02:03:36
       7181F8C850321C93A227560AC549BC5E49DAB521BB9974A950DF7FA6EE4E28C1
19     Info Hash:                                                         03-15-     Blacked   01-18-2021   02-09-2021   PA0002276148
       CBEC46459AE533CA84B9B04B6112A56ECA06279B                           2021       Raw
       File Hash:                                                         02:02:24
       230D3F95B666FD506C2CD0E1859CAD4F2BDE3DFF5C8BB975B0C1F971338FBB5D
20     Info Hash:                                                         03-15-     Blacked   09-21-2020   09-29-2020   PA0002258687
       E9496BC1B3013589D4AAC0C8EFCDE5692E10F62E                           2021       Raw
       File Hash:                                                         00:58:54
       5E469E53EAEF0563C2A211A763A0AA5FD3181F9C701827199E0B4BBB8B4A2C86
21     Info Hash:                                                         03-15-     Blacked   10-31-2020   11-24-2020   PA0002265967
       5EF5E7587779A60CF3BA49CED6EFA0BAA4AE9086                           2021
       File Hash:                                                         00:58:26
       CCE9ABA0858A8190CAF6D07329F272E63316C702F19E61F27A8B603298B11E7B
22     Info Hash:                                                         03-15-     Vixen     03-12-2021   03-22-2021   PA0002282506
       24CBC0961F66D0254842302FDBC0E033E4ACE4C1                           2021
       File Hash:                                                         00:54:59
       BCD842C4D932CD371B7965C899B4CE0B4E103F02DA5362F1C6A546A892B7CDFF
23     Info Hash:                                                         03-05-     Blacked   02-01-2021   02-09-2021   PA0002276143
       37421282F85B17E30318E8303DE6C569C81A9D7C                           2021       Raw
       File Hash:                                                         09:35:44
       BD36E73379371BF1A57C7E59A128B19A3C9593C11C67A2EB38A104F18DBFBA57
24     Info Hash:                                                         03-05-     Vixen     01-08-2021   02-02-2021   PA0002280513
       727178DEDE59549B0F3D19A6AE9F515971FBF3AC                           2021
       File Hash:                                                         09:25:05
       9FDA321883F29EEEC3762C56924CB22E57A8F3DAD2A6A2539740A75970060C20
25     Info Hash:                                                         03-05-     Vixen     11-20-2020   11-30-2020   PA0002266357
       4403352121D56924807F7F9DF7A14C44DEA072DF                           2021
       File Hash:                                                         09:24:09
       FEF9647417291DD6DA1D0E86E29C9FC98054962C129CAD5C2CA376AF27FCA7DF
26     Info Hash:                                                         03-05-     Vixen     07-31-2020   08-11-2020   PA0002252260
       BEF0D2E7B96DDC060FA0F61AB59A5985525115B5                           2021
       File Hash:                                                         05:18:14
       B67B097F801EEA65584A38F8DCE91095187EC713948B4F65B62B25346C690CAF
                                  Case 1:21-cv-03971 Document 1-1 Filed 05/04/21 Page 4 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
27     Info Hash:                                                         03-05-     Vixen   01-22-2021   02-26-2021   PA0002283698
       8FA3CA33BA6C045B4C5C47B69541A86376772F6C                           2021
       File Hash:                                                         05:16:46
       871FEC79ED5A2B2D246C3346AD3C02BBD95C1E28D1A81DF416B735D553F314ED
28     Info Hash:                                                         03-05-     Vixen   12-18-2020   01-04-2021   PA0002277038
       D4E56208BE290AAF986DD87881D7A77129089B86                           2021
       File Hash:                                                         05:15:30
       CFFEB7D5057D1FD28D9A4F4C1DE274C2FD8D161A7B8518F72C759E7BDD4EA716
29     Info Hash:                                                         03-05-     Vixen   12-25-2020   02-02-2021   PA0002280511
       D12A07257FE12064F7F7BECE5EAEBE4E3C1F243A                           2021
       File Hash:                                                         05:14:19
       1C9AF7265A329E592917644F5C0B04F297958FD8B33EABF8CE838524C95A25DD
30     Info Hash:                                                         02-13-     Tushy   04-26-2017   06-15-2017   PA0002037565
       530E54D481D7BE087FF8875651364C015974E71E                           2021
       File Hash:                                                         00:50:13
       6B9EDD5DB8EB2BE6EAA1D783754749032761DBC7DE9ABF885612AE938923270D
31     Info Hash:                                                         02-12-     Vixen   04-24-2019   06-03-2019   PA0002178769
       6139AEF3696F83F031C0ED30F17BE4D3EA235E43                           2021
       File Hash:                                                         22:09:02
       2FD586D8D4834490E7A7E5E87786872FAB9995B981C78EB30DA5C3ACB75F4208
32     Info Hash:                                                         02-12-     Vixen   10-11-2018   10-28-2018   PA0002130457
       50E15D2CBEC667D65E27914E8CD54CFC687BA554                           2021
       File Hash:                                                         21:57:12
       894EB6B77308919ACE1143A162DF1B62024AC823EACDFAD00FFF7795200FA6E8
33     Info Hash:                                                         12-26-     Tushy   07-25-2019   08-22-2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           2020
       File Hash:                                                         23:14:17
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
34     Info Hash:                                                         12-26-     Vixen   12-11-2020   01-04-2021   PA0002277039
       9293375EA494D31BB0AD30580C2C2AE871D34768                           2020
       File Hash:                                                         22:40:30
       FB45EB0BB0DB1571251727E1ABFEF475272E066AEE4A94356BBB066AC0AFA962
